Citation Nr: 0434474	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  02 04-467	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a left knee injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1980 to July 1981.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted the veteran's claim for service 
connection for residuals of a left knee injury, and assigned 
an initial 10 percent rating.  She filed a timely appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate 
him for times since filing his claim when his disability may 
have been more severe than at others).  In July 2004, the 
Board remanded the claim to the RO so that the veteran could 
be afforded a Board hearing.  Indeed, in September 2004, she 
and her husband testified before the undersigned Acting 
Veterans Law Judge (VLJ) of the Board using video 
conferencing technology.

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the claim at issue is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

Ratings are determined by applying a schedule of ratings 
(Rating Schedule), which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  When, as here, the veteran timely 
appeals the rating initially assigned for her disability, 
just after establishing her entitlement to service connection 
for it, VA must consider her claim in this context.  And this 
includes determining whether she is entitled to a "staged" 
rating to compensate her for times since filing her claim 
when her disability may have been more severe than at other 
times during the course of her appeal.  See Fenderson, 12 
Vet. App. at 125-26.

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must also consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of her pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when her symptoms "flare up," such as during prolonged 
use, and assuming these factors are not already contemplated 
in the governing rating criteria.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2003).

At the September 2004 hearing, the veteran disagreed with the 
initial rating primarily because she felt it did not take 
into account the effect of pain on her daily life - 
especially her ability to go up and down stairs.  (See, 
transcript of the hearing, pgs. 5-6).  Unfortunately, the VA 
examination in May 2001 did not fully address the effect of 
pain (and painful motion) upon functioning of the left knee 
or the level of disability during "flare-ups" or prolonged 
use.  See, Deluca, 8 Vet. App. at 206-208.  This is contrary 
to the holding in DeLuca and the provisions of §§ 4.40, 4.45, 
and 4.49.  So while the May 2001 VA examination indicated 
pain upon flexion, there was no objective clinical assessment 
of the effect of the pain on the functioning of her left 
knee, especially after repeated use.  These important factors 
must be addressed before deciding this case.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

The last VA examination of the veteran's left knee was in May 
2001 - over 31/2 years ago.  She testified that her left knee 
has worsened over the past two years (Transcript, pg. 8), so 
another examination is needed to adequately assess the 
severity of her service-connected disability.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  See Caffrey v. Brown, 6 
Vet. App. 377 (1994) (examination conducted about two years 
before the Board's decision was too remote to be a 
contemporaneous examination where appellant had presented 
evidence indicating there had been a material change in his 
condition and that his current rating was insufficient).

The veteran's husband testified that there have been 
instances of instability - when the veteran's knee gives way 
(Transcript, pg.6).  Recurrent subluxation or lateral 
instability of the knee is separately rated under DC 5257.  
38 C.F.R. 4.71a (2004).  See also VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOPGPREC 9-98 (August 14, 
1998).  These two precedent General Counsel opinions indicate 
that separate ratings are warranted if the veteran 
has instability (under DC 5257) apart from arthritis (under 
DC 5003) causing limitation of motion to a compensable 
degree.  Although no instability was noted at the time of the 
May 2001 VA examination, several years have passed and she 
has stated her condition has worsened.  So a current 
examination is also needed to confirm whether instability now 
exists.

The Board notes a recent opinion of VA's General Counsel has 
directed that separate ratings are available if a particular 
knee condition causes both the limitation of extension and 
limitation of flexion of the same joint.  VAOPGCPREC 9-04 
(Sept. 17, 2004).  This opinion may also be applicable when 
readjudicating the veteran's claim - depending, of course, on 
whether a current examination reveals both limitation of 
extension and flexion.

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  The RO should obtain all outstanding 
records regarding the veteran's left knee 
disability, to include any outstanding VA 
medical records from June 2003 onward.  
Requests for such records should be 
documented for the file and all records 
and/or responses received should be 
associated with the claims file.

2.  Schedule the veteran for another VA 
orthopedic examination to ascertain the 
severity and manifestations of her 
service-connected residuals of left knee.  
All testing and evaluation needed to make 
this determination should be conducted.  
A rationale should be provided for all 
opinions rendered.  The examiner should 
identify all service-connected residuals 
of the left knee to include all joint, 
muscular, and/or neurological problems.  
Range of motion findings for her left 
knee should be made; and the normal range 
of motion should be specified.  Provide 
an objective characterization as to 
whether there is any pain, weakened 
movement, or excess fatigability, and 
whether there is likely to be additional 
range of motion loss due to any of the 
following:  (1) pain on use, including 
during flare- ups or repetitive or 
prolonged tasks; (2) weakened movement; 
(3) fatigability; or (4) incoordination.  
If applicable, provide an objective 
characterization of the duration and 
severity of such exacerbations.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, etc., 
please indicate this, too.  Does the 
veteran have arthritis in her left knee?  
If she does, please provide a copy of the 
radiology report confirming X-ray 
findings of arthritis and discuss the 
extent and etiology of it.  Does she have 
ankylosis?  If so, please also indicate 
the extent of it.  Describe and explain 
any neurological or muscular impairment, 
as well, including whether there are 
objective clinical indications of 
antalgic gait, stiffness, absence of 
laxity, nerve or ligament damage, and 
instability.  Any indications that the 
veteran's complaints of pain or other 
symptomatology are not in accord with the 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
he/she is asked to indicate that he or 
she has reviewed the claims folder.  
Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2 
(2004); Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to her satisfaction, send her and 
her representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


